              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

TY TOWELL,                                        )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-18-995-D
                                                  )
Andrew M. Saul,                                   )
Acting Commissioner of                            )
Social Security Administration,                   )
                                                  )
       Defendant.                                 )

                                          ORDER

       Plaintiff, Ty Towell, brought this action for judicial review of the Commissioner of

Social Security’s final decision that he is not “disabled” under the terms of the Social

Security Act and denying his application for supplemental security income. The matter

was referred to United States Magistrate Judge Bernard M. Jones pursuant to 28 U.S.C.

§636(b)(1)(B) and (C). On June 19, 2019, Judge Bernard M. Jones issued his Report and

Recommendation [Doc. No. 23] recommending that the Commissioner’s decision be

affirmed.

       In his Report and Recommendation, Judge Jones advised the parties that any

objections were to be filed by July 3, 2019. Judge Jones also cautioned the parties that a

failure to object would result in waiver of the right to appellate review of factual and legal

findings made in the Report. [Doc. No. 23 at 8]. To date, neither party has filed an

objection or sought an extension of time to do so.           Accordingly, the Report and
Recommendation is ADOPTED in its entirety as though fully set forth herein. A judgment

shall be issued forthwith.

       IT IS SO ORDERED this 12th day of July 2019.
